DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Information Disclosure Statement
The information disclosure statement (IDS) submitted on 10/21/20 is being considered by the examiner.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.

Claims 21-44 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1, 2, 8, 11, 12, 14, 16  of U.S. Patent No. 10,064,233). Although the claims at issue are not identical, they are not patentably distinct from each other because of the mapping below: 

21. An audio device, comprising (Claim 1, line 1): a wireless interface; and one or more processors and memory configured to (Claim 1, line 1-3): receive an input selecting at least one other audio device within a specified communication range of the audio device (Claim 1, line 9-13); establish, using the wireless interface, a point-to-point or point-to-multipoint voice communication session between the audio device and the at least one other audio device (Claim 1, line 10); and transmit one or more voice communication signals to the at least one other audio device using the point-to-point or point-to-multipoint voice communication session (Claim 1, line 13). 

(Claim 8, line 1). 

23. The audio device of claim 21, wherein the audio device comprises an audio interface configured to receive an audio command selecting the at least one other audio device (Claim 1, line 9). 

24. The audio device of claim 21, wherein the audio device is configured to receive the input selecting the at least one other audio device from a mobile device that is coupled to the audio device using the wireless interface (Claim 1, line 9). 

25. The audio device of claim 21, wherein the voice communication session is established over an ad hoc point-to-point network link between the audio device and the at least one other audio device that does not include any intermediary devices (Claim 8, line 9). 

26. The audio device of claim 21, wherein the audio device is configured to output audio signals identifying the at least one other audio device within the specified communication range of the audio device (Claim 2, line 1). 

27. An apparatus of an audio device, comprising: processing circuitry configured to: receive an input selecting at least one other audio device within a specified communication range of the audio device; and cause a point-to-point or point-to-multipoint voice communication session to be established between the audio device and the at least one other audio device; and communication circuitry configured to transmit one or more voice communication signals to the at least one other audio device using the point-to-point or point-to-multipoint voice communication session (Claim 1). 

28. The apparatus of claim 27, wherein each of the audio device and the at least one other audio device comprises a headphone (Claim 8) 

29. The apparatus of claim 27, wherein the input comprises an audio command selecting the at least one other audio device (Claim 1). 

30. The apparatus of claim 27, wherein the input selecting the at least one other audio device is received from a mobile device that is coupled to the audio device (Claim 1, line 9). 

31. The apparatus of claim 27, wherein the voice communication session is established over an ad hoc point-to-point network link between the audio device and the at least one other audio device that does not include any intermediary devices (Claim 8, line 9). 

32. The apparatus of claim 27, wherein the processing circuitry is configured to generate audio signals identifying the at least one other audio device within the specified communication range of the audio device (Claim 2, line 1). 

33. An audio device, comprising: a wireless interface; and one or more processors and memory configured to: receive, using the wireless interface, a request to establish a point-to-point or point-to-multipoint voice communication session with at least one other audio device within a specified communication range of the audio device; transmit, using the wireless interface, a signal indicating an acceptance of the request to establish the point-to-point or point-to-multipoint voice communication session with the at least one other audio device; and receive one or more voice communication signals (Claim 1). 

34. The audio device of claim 33, wherein each of the audio device and the at least one other audio device comprises a headphone (Claim 8). 

35. The audio device of claim 33, wherein the audio device comprises an audio interface configured to receive an audio command accepting the request to establish the point-to-point or point-to-multipoint voice communication session (Claim 1). 

36. The audio device of claim 33, wherein the audio device is configured to receive an input accepting the request to establish the point-to-point or point-to-multipoint voice communication session from a mobile device that is coupled to the audio device using the wireless interface (Claim 1, line 9). 

37. The audio device of claim 33, wherein the voice communication session is established over an ad hoc point-to-point network link between the audio device and the at least one other audio device that does not include any intermediary devices (Claim 8, line 9). 

38. The audio device of claim 33, wherein the audio device is configured to output audio signals identifying the at least one other audio device in response to receiving the request to establish the point-to-point or point-to-multipoint voice communication session (Claim 2, line 1). 

39. A method, comprising: receiving, at an audio device, a request to establish a point-to-point or point-to-multipoint voice communication session with at least one other audio device within a specified (Claim 11). 

40. The method of claim 39, wherein each of the audio device and the at least one other audio device comprises a headphone (Claim 16). 

41. The method of claim 39, comprising receiving, at the audio device, an audio command accepting the request to establish the point-to-point or point-to-multipoint voice communication session (Claim 14). 

42. The method of claim 39, comprising receiving, at the audio device, an input accepting the request to establish the point-to-point or point-to-multipoint voice communication session from a mobile device that is coupled to the audio device (Claim 16). 

43. The method of claim 39, wherein the voice communication session is established over an ad hoc point-to-point network link between the audio device and the at least one other audio device that does not include any intermediary devices (Claim 16). 

44. The method of claim 39, comprising outputting, by the audio device, audio signals identifying the at least one other audio device in response to receiving the request to establish the point-to-point or point-to-multipoint voice communication session (Claim 12).


Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 21-44 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Ueda et al (Pub No: 2009/0017868).


As to claim 21, Ueda teaches an audio device (Ueda, Fig 1, #110 [0031] a device 100a), comprising: 
a wireless interface (Ueda, Fig 1, #110 [0031] a wireless transmitter); and 
one or more processors and memory configured (Ueda, Fig 2, processor and storage) to: 
receive an input selecting at least one other audio device (Ueda, Fig 2 #1120 [0021][0029], the device has a user interface module providing manual controls for selecting the remote devices via a user interface) within a specified communication range of the audio device (Ueda, [0019]- [0021], the specified range is devices that conform to the Bluetooth point-to-point specification); 
establish, using the wireless interface, a point-to-point or point-to-multipoint voice communication session between the audio device and the at least one other audio device (Ueda, [0039], carrying out a link establishment procedure with Bluetooth point to point between the devices); and 
(Ueda, [0040], audio is exchanged between the devices using the point to point link). 

As to claim 22, Ueda teaches wherein each of the audio device and the at least one other audio device comprises a headphone (Ueda, [0027], comprises a pair of headphones). 

As to claim 23, Ueda teaches wherein the audio device comprises an audio interface configured to receive an audio command selecting the at least one other audio device (Ueda, [0019], select the device for point to point link establishment based on receiving a command for audio (audio command) from the user). 

As to claim 24, Ueda teaches wherein the audio device is configured to receive the input selecting the at least one other audio device from a mobile device that is coupled to the audio device using the wireless interface (Ueda, Fig 2 #1120 [0021] [0029] [0020], the device (cellphone) has a user interface module providing manual controls for receiving/selecting the remote devices via a user interface). 

As to claim 25, Ueda teaches wherein the voice communication session is established over an ad hoc point-to-point network link between the audio device and the at least one other audio device that does not include any intermediary devices (Ueda, [0053], establishing an ad-hoc connection). 

As to claim 26, Ueda teaches wherein the audio device is configured to output audio signals identifying the at least one other audio device within the specified communication range of the audio device (Ueda, [0026], the information may be provided through the output of audio conveying that information). 

As to claim 27, Ueda teaches an apparatus of an audio device (Ueda, Fig 1, #110 [0031] a device 100a), comprising: processing circuitry (Ueda, Fig 2, processor and storage) configured to: 
receive an input selecting at least one other audio device (Ueda, Fig 2 #1120 [0021][0029], the device has a user interface module providing manual controls for selecting the remote devices via a user interface)within a specified communication range of the audio device (Ueda, [0019]- [0021], the specified range is devices that conform to the Bluetooth point-to-point specification); and 
cause a point-to-point or point-to-multipoint voice communication session to be established between the audio device and the at least one other audio device (Ueda, [0039], carrying out a link establishment procedure with Bluetooth point to point between the devices); and 
communication circuitry configured to transmit one or more voice communication signals to the at least one other audio device using the point-to-point or point-to-multipoint voice communication session (Ueda, [0040], audio is exchanged between the devices using the point to point link). 

As to claim 28, Ueda teaches wherein each of the audio device and the at least one other audio device comprises a headphone (Ueda, [0027], comprises a pair of headphones). 

As to claim 29, Ueda teaches wherein the input comprises an audio command selecting the at least one other audio device (Ueda, [0019], select the device for point to point link establishment based on receiving a command for audio (audio command) from the user) 

As to claim 30, Ueda teaches wherein the input selecting the at least one other audio device is received from a mobile device that is coupled to the audio device (Ueda, Fig 2 #1120 [0021] [0029] [0020], the device (cellphone) has a user interface module providing manual controls for receiving/selecting the remote devices via a user interface).. 

As to claim 31, Ueda teaches wherein the voice communication session is established over an ad hoc point-to-point network link between the audio device and the at least one other audio device that does not include any intermediary devices (Ueda, [0053], establishing an ad-hoc connection).  

As to claim 32, Ueda teaches wherein the processing circuitry is configured to generate audio signals identifying the at least one other audio device within the specified communication range of the audio device (Ueda, [0026], the information may be provided through the output of audio conveying that information).  

As to claim 33, Ueda teaches an audio device (Ueda, Fig 1, #110 [0031] a device 100a), comprising: a wireless interface (Ueda, Fig 1, #110 [0031] a wireless transmitter); and one or more processors and memory (Ueda, Fig 2, processor and storage) configured to: 
receive, using the wireless interface, a request to establish a point-to-point or point-to-multipoint voice communication session with at least one other audio device (Ueda, Fig 2 #1120 [0021][0029], initiate a link establishment procedure point to point with the other device) within a specified communication range of the audio device (Ueda, [0019]- [0021], the specified range is devices that conform to the Bluetooth point-to-point specification); 
transmit, using the wireless interface, a signal indicating an acceptance of the request to establish the point-to-point or point-to-multipoint voice communication session with the at least one other audio device (Ueda, [0040], audio is exchanged (indicates acceptance) between the devices using the point to point link); and 
(Ueda, [0040], audio is exchanged between the devices using the point to point link). 

As to claim 34, Ueda teaches wherein each of the audio device and the at least one other audio device comprises a headphone (Ueda, [0027], comprises a pair of headphones). 

As to claim 35, Ueda teaches wherein the audio device comprises an audio interface configured to receive an audio command accepting the request to establish the point-to-point or point-to-multipoint voice communication session  (Ueda, [0019], select the device for point to point link establishment based on receiving a command for audio (audio command) from the user). 

As to claim 36, Ueda teaches wherein the audio device is configured to receive an input accepting the request to establish the point-to-point or point-to-multipoint voice communication session from a mobile device that is coupled to the audio device using the wireless interface (Ueda, Fig 2 #1120 [0021] [0029] [0020], the device (cellphone) has a user interface module providing manual controls for receiving/selecting the remote devices via a user interface). 

As to claim 37, Ueda teaches wherein the voice communication session is established over an ad hoc point-to-point network link between the audio device and the at least one other audio device that does not include any intermediary devices (Ueda, [0053], establishing an ad-hoc connection). 

As to claim 38, Ueda teaches wherein the audio device is configured to output audio signals identifying the at least one other audio device in response to receiving the request to establish the point-to-point (Ueda, [0026], the information may be provided through the output of audio conveying that information). 

As to claim 39, Ueda teaches a method (Ueda, [0005], method at a device), comprising: 
receiving, at an audio device, a request to establish a point-to-point or point-to-multipoint voice communication session with at least one other audio device (Ueda, Fig 2 #1120 [0021][0029], the device has a user interface module providing manual controls for selecting the remote devices via a user interface) within a specified communication range of the audio device (Ueda, [0019]- [0021], the specified range is devices that conform to the Bluetooth point-to-point specification) ; 
transmitting a signal indicating an acceptance of the request to establish the point-to-point or point-to-multipoint voice communication session with the at least one other audio device (Ueda, [0040], audio is exchanged (indicates acceptance) between the devices using the point to point link); and 
receiving one or more voice communication signals from the at least one other audio device using the point-to-point or point-to-multipoint voice communication session (Ueda, [0040], audio is exchanged between the devices using the point to point link). 

As to claim 40, Ueda teaches wherein each of the audio device and the at least one other audio device comprises a headphone (Ueda, [0027], comprises a pair of headphones). 

As to claim 41, Ueda teaches comprising receiving, at the audio device, an audio command accepting the request to establish the point-to-point or point-to-multipoint voice communication session (Ueda, [0019], select the device for point to point link establishment based on receiving a command for audio (audio command) from the user). 

As to claim 42, Ueda teaches comprising receiving, at the audio device, an input accepting the request to establish the point-to-point or point-to-multipoint voice communication session from a mobile device that is coupled to the audio device (Ueda, Fig 2 #1120 [0021] [0029] [0020], the device (cellphone) has a user interface module providing manual controls for receiving/selecting the remote devices via a user interface). 

As to claim 43, Ueda teaches wherein the voice communication session is established over an ad hoc point-to-point network link between the audio device and the at least one other audio device that does not include any intermediary devices (Ueda, [0053], establishing an ad-hoc connection). 

As to claim 44, Ueda teaches outputting, by the audio device, audio signals identifying the at least one other audio device in response to receiving the request to establish the point-to-point or point-to-multipoint voice communication session (Ueda, [0026], the information may be provided through the output of audio conveying that information).

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Sovio et al (Pub No: 2005/0059379)
Bang et al (Pub No: 2011/0124287)
Blackburn et al (Pub No: 2010/064334)
Wu et al (Pub No: 2012/0157056)

Any inquiry concerning this communication or earlier communications from the examiner should be directed to AFSHAWN M TOWFIGHI whose telephone number is (571)270-7296.  The examiner can normally be reached on M-F 8:00 AM -5:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/AFSHAWN M TOWFIGHI/Primary Examiner, Art Unit 2469